On September 21, 1962, the Court ordered the Appeal in this cause dismissed "unless it shall be made to appear to this Court, on or before thirty (30) days from the date of the filing of this opinion, that the appellant has either purged himself of his contempt or is in the custody of the Sheriff of Palm Beach County” and 30 days having expired from the date of the filing of the opinion and no showing having been made to this Court that the appellant has either purged himself of his contempt or that he is in the custody of the Sheriff of Palm Beach County, it is
Ordered that the Appeal in this cause commenced by Notice of Appeal filed in the Circuit Court for Palm Beach County, Florida, on March 21, 1961, be and the same is hereby dismissed.
Dismissing appeal 145 So.2d 265.